ALLOWABILITY NOTICE

Response to Arguments/Amendments
	Applicant’s amendments to the claims filed 07 June 2022 have been fully considered and are deemed to overcome the previous 112(b) rejections.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Curry (Reg. No. 43,572) on 08 July 2022.

The application has been amended as follows: 
In the claims:
In claim 1, “mass” (page 3, line 4) has been changed to --masses--.
In claim 1, “member” (page 3, line 5, first instance) has been changed to --members--.
In claim 1, “member” (page 3, line 5, second instance) has been changed to --members--.
In claim 1, “mass” (page 3, line 5) has been changed to --masses--.
In claim 1, “a large” (page 4, line 12) has been changed to --an--.
In claim 1, “are” (page 4, line 12) has been changed to --is--.
In claim 1, the semi-colon (page 5, line 8) has been deleted.

In claim 4, line 2, a colon has been added after “member”.
In claim 4, line 2, --the-- has been added before “swingable”.

In claim 5, 4th line from bottom, “approximately” has been deleted.
In claim 5, last line, “approximately” has been deleted.

In claim 8, line 1, --a-- has been added before “rotor”.
In claim 8, 4th line from bottom, --forward-- has been added before “torque”.
In claim 8, 2nd line from bottom, --forward-- has been added before “torque”.

In claim 11, line 2, --the-- has been added before “swingable”.

In claim 12, 4th line from bottom, “approximately” has been deleted.
In claim 12, last line, “approximately” has been deleted.

The above changes to the claims have been made for reasons described in the accompanying interview summary.

	Claims 1-5, 7-12, and 14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745